Exhibit 10.31

Effective as of January 15, 2011

Mr. Mitsuo Asai

Dear Mr. Asai (hereinafter, “you” or “your”),

I am very pleased to provide you with a summary of your revised terms of
employment with Alphatec Holdings, Inc. and its subsidiaries, Alphatec Spine,
Inc. and Alphatec Pacific, Inc. (collectively, “Alphatec”).

 

1. Position.

Your position will be President, Alphatec Pacific, Inc., reporting to Dirk
Kuyper, President and CEO. As you progress with Alphatec, your position and
assignments are, of course, subject to change. As an Alphatec employee, we
expect that you will perform any and all duties and responsibilities normally
associated with your position in a satisfactory manner and to the best of your
abilities at all times.

 

2. Starting Date/Nature of Relationship.

Upon accepting these revised terms of employment, and any conditions set forth
herein are satisfied, your revised terms of employment with Alphatec will begin
on January 15, 2011 (the “Commencement Date”). Thereafter, you will be expected
to devote all of your working time to the performance of your duties at Alphatec
throughout your employment. The term of your employment (the “Term”) shall be
for three years, which term shall begin on the Commencement Date.

 

3. Compensation, Benefits, Vacation, Bonus.

Your initial base pay shall be at a rate of 26,780,000 million yen per year. If
you remain employed through the last day of a fiscal year, you will be eligible
to receive a discretionary cash performance bonus each fiscal year in an amount
equal to 35.0% of the annual base salary for such fiscal year (the “Target Bonus
Amount”). The payment of the Target Bonus Amount shall be subject to Alphatec’s
and your achievement of goals to be established and presented to you each fiscal
year.

You may take advantage of various benefits offered by Alphatec Pacific, Inc. You
shall be entitled to 20 paid vacation days per calendar year. Alphatec shall
provide a furnished corporate apartment in Tokyo, Japan for your use, and
Alphatec shall pay (i) up to 4,000,000 yen annually in rent and expenses related
to such apartment, and (ii) all commissions, deposits and expenses incurred
prior to the execution of the lease of such apartment. Alphatec shall provide
you with a monthly travel allowance of 70,000 yen, provided that (i) such
amounts are used for travel between Tokyo, Japan and your home in Osaka, Japan;
and (ii) Alphatec is not obligated to reimburse you in accordance with such
allowance until you provide receipts to Alphatec that document the incurred
travel expenses. Alphatec agrees to reimburse you for the annual premium
associated with your purchase of a workmen’s accident compensation insurance
policy covering you. In the event that you become disabled during the Term
through any illness, injury, accident or condition of either a physical or
psychological nature, and, as a result, are unable to perform all of your duties
and responsibilities hereunder for a period of 90 consecutive days, Alphatec
shall continue to pay you your base salary then in effect for such 90-day
period. You shall be entitled to fly business class on all employment-related
trips between Japan and the United States.



--------------------------------------------------------------------------------

4. Your Representations and Warranties to Alphatec.

As a condition of your continued employment with Alphatec you hereby represent
and warrant to Alphatec that (i) you are free to fully perform the duties of
your position and that you are not subject to any employment, confidentiality,
non-competition or other agreement that would restrict your employment by
Alphatec, (ii) your signing this letter does not violate any order, judgment or
injunction applicable to you, or conflict with or breach any agreement to which
you are a party or by which you are bound, (iii) you have disclosed to Alphatec
any applicability agreements that address confidentiality or other
post-employment obligations, (iv) you have not disclosed and will not disclose
to Alphatec any proprietary, trade secret or confidential information belonging
to another, (v) you have removed no documents or data from a prior employer or a
third party, and you are in compliance and will remain in compliance with any
obligations of confidentiality to a third party, and (vi) all facts you have
presented or will present to Alphatec are accurate and true. This includes, but
is not limited to, all oral and written statements you have made (including
those pertaining to your education, training, qualifications, licensing and
prior work experience) on any job application, resume or c.v. , or in any
interview or discussion with Alphatec.

 

5. Non-solicitation/Trade Secrets/Non disclosure.

You hereby agree and acknowledge that based upon your position within Alphatec
that you will have access to certain Trade Secrets (as defined below), which, if
disclosed to a third party would cause Alphatec to suffer irreparable harm. In
order to protect Alphatec from unauthorized use of such Trade Secrets following
the termination of your employment, for a period of nine months following the
termination of your employment relationship for any reason, you will not
(i) either individually or on behalf of or through any third party, directly or
indirectly, solicit, entice or persuade or attempt to solicit, entice or
persuade any employee, agent, consultant or contractor of Alphatec or any of its
affiliates (the “Company Group”) to leave the service of the Company Group for
any reason; or (ii) either individually or on behalf of or through any third
party, directly or indirectly, interfere with, or attempt to interfere with, the
business relationship between the Company Group and any vendor, supplier,
surgeon or hospital with which you have interacted during the course of your
employment with Alphatec.

You agree that all information and know-how, whether or not in writing, of a
proprietary, private, secret or confidential nature concerning Alphatec’s
business or financial affairs (collectively, “Trade Secrets”) is and shall be
the exclusive property of Alphatec. By way of illustration, but not limitation,
Trade Secrets include inventions, products, processes, methods, techniques,
formulas, compositions, compounds, projects, developments, inventions,
projections, sales programs and commission rates, development projects and
programs, research data, clinical data, financial data, personnel data, computer
programs, and vendor and supplier lists. You will not disclose any Trade Secrets
to others outside Alphatec or use the same for any unauthorized purposes without
written approval of Alphatec, either during or after your employment, unless and
until such Trade Secrets have become public knowledge without fault by you or
any third party that was not obligated to keep such Trade Secrets confidential.
It is agreed and acknowledged by the parties that the terms of this letter shall
be deemed to be a Trade Secret and you shall only disclose such terms to your
spouse or advisor acting in a fiduciary capacity (i.e., attorney or accountant).



--------------------------------------------------------------------------------

You agree that all files, letters, memoranda, reports, records, data, sketches,
drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material containing Trade Secrets, whether
created by you or others, which shall come into your custody or possession,
shall be and are the exclusive property of Alphatec and shall solely be used by
you in the performance of your duties for Alphatec. You agree to immediately
return to Alphatec all Trade Secrets and all materials containing Trade Secrets
following the termination of your employment relationship.

You agree that your obligation not to disclose or misuse Trade Secrets, also
includes such similar types of information of subsidiaries, affiliates and joint
ventures of Alphatec, customers of Alphatec or suppliers to Alphatec or other
third parties who may have disclosed or entrusted the such similar types of
information to Alphatec or to you in the course of Alphatec’s business.

You recognize that a breach or threatened breach by you of any of the provisions
contained in this Section 5 will cause Alphatec irreparable injury. You
therefore agree that Alphatec shall be entitled, in addition to any other right
or remedy, to a temporary, preliminary and permanent injunction, without the
necessity of proving the inadequacy of monetary damages or the posting of any
bond or security, enjoining or restraining you from any such violation or
threatened violations.

 

6. Termination of Employment; Effect of Termination of Employment.

During the Term, this Agreement may be terminated as follows: (i) by either the
Alphatec or you without Cause (as defined below) upon ten days notice; or
(ii) by Alphatec for Cause in accordance with the notice provisions set forth
below.

Your employment may be terminated by Alphatec for Cause upon the occurrence of
any of the following (each of which shall constitute “Cause”): (i) your being
convicted of a crime involving dishonesty, fraud or theft; (ii) your committing
any act of fraud or dishonesty resulting or intended to result directly or
indirectly in personal enrichment at the expense of Alphatec; (iii) failure or
refusal by you to follow policies or directives reasonably established by the
President and CEO of Alphatec that goes uncorrected for a period of 30
consecutive days after written notice has been provided to you; (iv) a material
breach of this Agreement that goes uncorrected for a period of 30 consecutive
days after written notice has been provided to you; (v) any gross or willful
misconduct or gross negligence by you in the performance of your duties; (vi) a
material violation of the Alphatec’s Code of Conduct; or (vi) your inability to
perform your duties for 90 consecutive days due to a disability; or (vii) your
death.

In the event that your employment is terminated for Cause or at your election,
Alphatec shall have no further obligations under this Agreement other than to
pay you the base salary and benefits, including payment for accrued but untaken
vacation days, otherwise payable to you through the last day of your actual
employment with Alphatec.

In the event that your employment is terminated by Alphatec without Cause,
Alphatec shall continue to pay you the annual base salary then in effect for a
period of 12 months from the last day of your actual employment with Alphatec.

In the event that your employment is terminated due to your inability to perform
your duties for 90 consecutive days due to a disability, Alphatec shall have no
further obligations under this Agreement other than to pay you the base salary
and benefits, including payment for accrued but untaken vacation days, otherwise
payable to you through the last day of your actual employment with Alphatec. In
the event that your employment is terminated due to your death, Alphatec shall
continue to pay your estate the annual base salary then in effect for a period
of six months from the last day of your actual employment with Alphatec.



--------------------------------------------------------------------------------

7. Miscellaneous.

This letter constitutes Alphatec’s entire offer regarding the terms and
conditions of your prospective employment with Alphatec. It supersedes any prior
agreements, or other promises or statements (whether oral or written) regarding
the terms of your employment, including that certain Employment Agreement
between you and Alphatec dated January 14, 2008. This letter shall be governed
by and construed and enforced in accordance with the internal laws of the State
of California. In the event of a dispute involving this Agreement, you consent
and agree that all disputes shall be resolved in accordance with the terms and
conditions of the Mutual Agreement to Arbitrate Claims between Alphatec and you.

[Signature Page Follows]



--------------------------------------------------------------------------------

You may accept these revised terms of employment hereof by signing a copy of
this letter. Your signature on the copy of this letter and you submission of a
signed copy to me will evidence your agreement set forth herein.

We are pleased to extend the terms of your employment with Alphatec, and we look
forward to your continued success. We are confident that you will continue to
make an important contribution to our unique and exciting enterprise.

 

Sincerely,

/s/ Dirk Kuyper

Dirk Kuyper President and CEO

Read, Agreed and Acknowledged:

 

/s/ Mitsuo Asai

Mitsuo Asai